

116 HR 4962 IH: Cybersecurity Curriculum Enhancement Act
U.S. House of Representatives
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4962IN THE HOUSE OF REPRESENTATIVESOctober 31, 2019Mr. Katko (for himself and Miss Rice of New York) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo direct the Secretary of Education to award grants for cybersecurity curriculum for secondary
			 schools, and for other purposes.
	
 1.Short titleThis Act may be cited as the Cybersecurity Curriculum Enhancement Act. 2.Cybersecurity Education Grants (a)Curriculum requirementsNot later than 180 days after the date of enactment of the Act, the Secretary of Education, in consultation with Secretary of Homeland Security and the Director of the National Institute of Standards and Technology to develop requirements that a cybersecurity education curriculum shall meet for purposes of a grant under this section.
 (b)Grants authorizedNot later than 1 year after the date of enactment of this Act, the Secretary, shall award grants, on a competitive basis, to award States, local educational agencies, and nonprofit organizations for cybersecurity education curriculum for secondary schools.
 (c)Grant amountA grant awarded under this section shall not exceed $500,000 for any fiscal year. (d)ApplicationsTo receive a grant under this section, an eligible entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, which shall include how the eligible entity’s proposed cybersecurity education curriculum will be aligned to the National Institute of Standards and Technology Special Publication 800–181, National Initiative for Cybersecurity Workforce Framework.
 (e)Reporting requirementsEach eligible entity that receives a grant under this section shall submit to the Secretary a report, on an annual basis, that includes—
 (1)a description of how the grant was used; (2)the number of students who enrolled and completed a secondary school program in which the curriculum was used; and
 (3)the number of teachers using the cybersecurity education curriculum. (f)AppropriationsThere are authorized to be appropriated to carry out this section $5,000,000 for fiscal year 2020 and for each of the 4 succeeding fiscal years.
 (g)Cybersecurity educationIn this section: (1)Cybersecurity educationThe term cybersecurity education means education on ensuring the confidentiality, integrity, availability, and safety of information systems used in critical infrastructure sectors, including control systems and operational technology.
 (2)ESEA termsThe terms local educational agency, secondary school, and Secretary have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (3)StateThe term State means each of the 50 several States. 